Citation Nr: 1621504	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating higher than 20 percent for diabetes mellitus from June 18, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to June 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran timely appealed the denial, and in an April 2014 decision, the Board, in pertinent part, denied entitlement to a disability rating higher than 20 percent for diabetes mellitus from June 18, 2009.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an October 2015 Memorandum Decision, the portion of the Board's decision that denied entitlement to a disability rating higher than 20 percent for diabetes mellitus from June 18, 2009, was vacated and remanded for compliance with the Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

A review of the claims file reflects that in a March 2016 submission, a private nurse practitioner indicated that the Veteran has continued to seek treatment from a private treatment provider for his diabetes mellitus.  Therefore, as the identified private records may have a bearing on the Veteran's claim, the AOJ must attempt to obtain all available treatment records from any private physician identified by the Veteran.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

The Veteran underwent VA examination in November 2013 and again in January 2014 pertaining to his service-connected diabetes mellitus. At the November 2013 examination, the Veteran reported that his diabetes was treated with insulin and managed by a restricted diet. The Veteran did not exhibit visual, neurovascular, dermatological, genitourinary, or gastrointestinal symptoms due to the diabetes mellitus and was not found to have diabetic nephropathy. The examiner indicated that the Veteran had no unintentional weight loss or loss of strength. The examiner stated that that diabetes mellitus did not restrict the Veteran in his ability to perform strenuous activity but did not discuss whether there was any regulation of recreational activities due to the disease. Similarly, at the January 2014 VA examination, the examiner noted that the Veteran's diabetes is treated with daily insulin injections, oral hypoglycemic agents, and a restricted diet. The examiner specifically noted that the Veteran does not require regulation of activities as part of medical management of diabetes but went on to find that the Veteran's diabetes mellitus does impact his ability to work. He explained that the Veteran's diabetes "has promoted decrease in overall strength, generalized fatigue and wanting to sleep often, and need to monitor daily activities as hypoglycemia is an issue with overexertion." The examiner continued, "[t]his would not exclude the ability to work in either sedentary or physical occupations, but would moderately impair function in either sedentary or physical occupations, requiring ability to take frequent breaks and flexibility with his working to accommodate for need to eat and rest accordingly."

In addition, in support of his claim, the Veteran submitted letters from treatment providers dated in June 2009 and March 2016. In the June 2009 letter, the Veteran's private physician stated that management of diabetes "is more than medication and [the Veteran] tried to incorporate diet and exercise to help with treatment. [He] has some limitation of activity with his disease." He also stated that he had "taken the time to research [the Veteran's] exercise regimen and he has recorded his blood glucose levels after working out or doing activity which would show how much activity he could actually do." The physician found that the Veteran's experiences of hypoglycemic episodes following exercise "proved he had low blood sugars and was symptomatic with certain amount of exercise (working 1/2 hour on elliptical)." The physician listed the Veteran's self-documented blood sugar levels and concluded that the findings showed that the Veteran "is restricted in his exercise/activities as a diabetic." Similarly, in a March 2016 statement, a second private treatment provider stated that she had reviewed the Veteran's "chart" and that he was "participating in a physical fitness program to include walking and riding a recumbent bicycle 3-5 days per week. He is to perform low impact exercise regimen. He is to avoid strenuous occupational and recreational activities" due to his diabetes. However, it is unclear from the statement what, if any, records the nurse practitioner reviewed in rendering this opinion.

As noted in the October 2015 Memorandum Decision, neither the November 2013 nor the January 2014 VA examination clearly discussed whether the Veteran's diabetes mellitus caused "regulation of activities" as that requirement is contemplated by the relevant rating criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015), which provides that a 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to establish that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Further, as noted in the Memorandum Decision, the January 2014 VA examiner indicated that hypertension was aggravated by his service-connected diabetes mellitus.  The Memorandum Decision also pointed to examinations from March 2008 and September 2008 that reflect hypertension was an "onset of the complication in relation to the onset of diabetes."  Thus, to comport with the directives set forth in the Memorandum Decision, the Board finds that a thorough adjudication of the issue of this claim for an increased rating for diabetes mellitus also requires consideration of hypertension-specifically, whether hypertension is a symptom or complication or was caused or aggravated by diabetes mellitus.  

Thus, in order to comply with the Memorandum Decision, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his diabetes mellitus, as well as any associated hypertension. 
Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary authorization from the Veteran, request all available medical records pertaining to the Veteran's examination or treatment from any private provider he identifies as having provided treatment for or opinion concerning his diabetes mellitus. The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records must be followed. All records and/or responses received must be associated with the claims file. If any records sought are determined to be unavailable, notify the Veteran of that fact and give him opportunity to provide the records.

2.  Schedule the Veteran for VA examination to determine the current severity of his diabetes mellitus and notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655(b) (2015). The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The examiner must report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications. The examiner must specifically comment on whether the Veteran requires insulin (and the number of daily injections), oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis. The examiner must also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

Regarding the regulation of activities, the examiner must specifically discuss whether medical evidence establishes that the Veteran's diabetes mellitus requires the avoidance of occupational and recreational activities of a strenuous nature. In rendering this opinion, the examiner must specifically discuss the private treatment providers' statements submitted in June 2009 and March 2016, as well as the findings of the January 2014 VA examiner.

The examiner must also determine whether hypertension is a symptom or complication of diabetes mellitus.  If not, was it caused or aggravated by diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  In rendering this opinion, the examiner must specifically discuss the January 2014 VA report indicating that hypertension was aggravated by diabetes mellitus and the examinations from March 2008 and September 2008 reflecting that hypertension was an "onset of the complication in relation to the onset of diabetes."  

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  This should include consideration of whether hypertension is a complication or a secondary disability to the service-connected diabetes mellitus.  If any claim (for which a notice of disagreement is filed) is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

